MEMORANDUM**
This preliminary injunction appeal comes to us under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Appellees’ non-frivolous assertion of a claim under Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), was sufficient to confer subject matter jurisdiction on the district court. Bell v. Hood, 327 U.S. 678, 682, 66 S.Ct. 773, 90 L.Ed. 939 (1946). Subject matter jurisdiction being appellants’ only objection to the preliminary injunction order, we express no opinion regarding the merits of the complaint and affirm the district court’s order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.